Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 14, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  161838                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 161838
                                                                   COA: 349349
                                                                   Allegan CC: 16-019842-FC
  STEPHEN MICHAEL BIESZKA,
           Defendant-Appellant.

  _________________________________________/

         On May 5, 2021, the Court heard oral argument on the application for leave to
  appeal the June 18, 2020 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 14, 2021
           t0505
                                                                              Clerk